Citation Nr: 0525432	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-09 796A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for osteophyte 
of the cervical spine, now rated 10 percent disabling.

2.  Entitlement to an increased initial rating for 
folliculitis of the inner thighs, now rated 10 percent 
disabling.

3.  Entitlement to an increased initial rating for a lumbar 
spine disability, rated 20 percent disabling until March 26, 
2005, and rated 40 percent disabling effective March 26, 
2005.

4.  Entitlement to an increased initial rating for major 
depression, rated 30 percent disabling until April 5, 2005, 
and rated 50 percent disabling effective April 6, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from June 1980 to 
December 1997.

2.  On July 13, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he desires to withdraw his appeal of all 
issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that awarded service connection and 
a 10 percent rating for a lumbar spine disability (L4/L5 
diskectomy), effective December 23, 1997.  The appeal also 
arises from a June 1998 rating decision wherein the RO 
awarded, in pertinent part, service connection for major 
depression (rated 30 percent, effective December 23, 1997); 
for osteophyte of the cervical spine (rated 0 percent, 
effective December 23, 1997); and for folliculitis of the 
inner thighs (rated 0 percent, effective December 23, 1997).  
In that decision, the RO also increased the rating for the 
lumbar spine disability to 20 percent, effective December 23, 
1997.

In July 2003, the veteran testified before the Board, and in 
June 2004, the Board remanded the case.  

In April 2005, the RO increased the ratings to 10 percent for 
osteophyte of the cervical spine, effective December 23, 
1997; to 10 percent for folliculitis of the inner thighs, 
effective December 23, 1997; to 40 percent for lumbar 
diskectomy, effective March 26, 2005; and to 50 percent for 
major depression with psychotic features and recurrent 
stuttering, effective April 6, 2005.  The ratings for these 
disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (on appeal of disability rating assigned on the 
original award of service connection, consideration must be 
given to "staged" ratings" for different ratings during 
different times since the effective date of service 
connection).

In the April 2005 rating decision, the RO also awarded 
service connection and 0 percent rating for a deviated nasal 
septum and for gastroenteritis, each effective December 23, 
1997; the RO noted that the grant of service connection for 
these disabilities was a full grant of benefits.  Therefore, 
those issues are not before the Board in this appeal; the 
issue of the disability rating is "downstream" from the 
issue of service connection, and thus a separate, 
jurisdiction-conferring notice of disagreement would be 
needed with regard to any question as to the disability 
ratings assigned to gastroenteritis and a deviated nasal 
septum.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  Also in the April 2005 decision, the RO awarded 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating), 
effective April 6, 2005.

Therefore, as clarified above, the only issues presently 
involved in this appeal are as follows:  claims for increased 
initial ratings (1) for osteophyte of the cervical spine, now 
rated 10 percent disabling; (2) for folliculitis of the inner 
thighs, now rated 10 percent disabling; (3) for a lumbar 
spine disability, rated 20 percent disabling until March 26, 
2005, and rated 40 percent disabling effective March 26, 
2005; and (4) for major depression, rated 30 percent 
disabling until April 5, 2005, and rated 50 percent disabling 
effective April 6, 2005.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn his appeal of the above-captioned issues; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it dismissed the appeal with regard to the 
above-captioned issues (that is, claims for increased initial 
ratings (1) for osteophyte of the cervical spine, now rated 
10 percent disabling; (2) for folliculitis of the inner 
thighs, now rated 10 percent disabling; (3) for a lumbar 
spine disability, rated 20 percent disabling until March 26, 
2005, and rated 40 percent disabling effective March 26, 
2005; and (4) for major depression, rated 30 percent 
disabling until April 5, 2005, and rated 50 percent disabling 
effective April 6, 2005).


ORDER

The appeal is dismissed.


                       
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


